DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a base body" in line 1, stating “a base body for use in a diffuser for a pressurized container according to claim 1.” The diffuser of claim 1 already cites a base body, thus it is unclear if claim 14 is reciting an additional base body or referring to the one in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "an outlet duct" in line 1, stating “an outlet duct for use in a diffuser for a pressurized container according to claim 1.” The diffuser of claim 1 already cites an outlet duct, thus it is unclear if claim 15 is reciting an additional outlet .  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein (US 2010/0147898 A1), and further in view of Spang, Jr. et al. (US 2020/0062489 A1 herein after Spang).
Re: Claim 1, Blumenstein discloses the claimed invention including diffuser for a pressurized container (3) fitted with a valve (20), especially for an aerosol generator, which diffuser is provided with:
a base body (4) having a finger tab (9) to be depressed by the user to actuate the valve and having an outlet opening (22) for the release of a product contained in the pressurized container and an outlet duct (5) placed in the base body, which outlet duct a first end (19) configured to cooperate with the valve of the pressurized container and a second end (12) configured for the release of the product contained in the pressurized container (Fig. 1) 
wherein the outlet duct is coupled to the base body in such a way that the second end of the outlet duct is substantially facing the outlet opening (114) of the base body (Depicted in Fig. 1);
Blumenstein discloses that the base body and outlet duct are separately constructed (Para. 42, separately made) except for materials used for the separate parts. However, Spang teaches separate outlet duct from base body such that at least a part of the base body (110) is manufactured from recycled material and the outlet duct (120) is manufactured from a material different from the recycled material (Para. 41, each part may be independently created from separate materials including recycled material).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to choose separate materials for each part one being recyclable as taught by Spang, since using recycled materials incorporates best environmental practice into the manufacturing while also allowing for the parts most in contact with the dispensed product to be suited to do so. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.\
Re: Claim 2, Blumenstein in view of Spang discloses the claimed invention including the material used for the part of the base body has a total rate of constituent migration from said material into a reference product that is greater than the total rate of constituent migration from the material used for the outlet duct into the reference product (Blumenstein: Para. 61-66, outlet duct requires a food safe material thus necessitating a low constituent migration rate) .
Re: Claim 3, Blumenstein in view of Spang discloses the claimed invention including the total rate of migration of the constituents of the material used for the outlet 
Re: Claim 4, Blumenstein in view of Spang discloses the claimed invention including the material used for the outlet duct is a virgin material (Spang: Para. 41, new materials are known option to one having ordinary skill in the art).
Re: Claim 5, Blumenstein in view of Spang discloses the claimed invention including the material used for the outlet duct is a material suitable for food contact (Blumenstein: Para. 63-65) Food Safe materials may be used.
Re: Claim 6, Blumenstein in view of Spang discloses the claimed invention including the material used for the outlet duct comprises any one of the following materials: a polymeric material, a metal, or a combination of said aforementioned materials (Blumenstein: Para. 63-65, polymers).
Re: Claim 7, Blumenstein in view of Spang discloses the claimed invention including the polymeric material comprises any one of the following polymers: polyethylene, polypropylene, polyoxymethylene, butylene polyterephthalate, polyamide, or a combination of said aforementioned polymers (Blumenstein: Para. 63-65, any of these polymers may be selected as further evidenced by Spang in Para. 41).
Re: Claim 8, Blumenstein in view of Spang discloses the claimed invention including the material used for the part of the base body comprises any one of the 
Re: Claim 9, Blumenstein in view of Spang discloses the claimed invention including the polymeric material comprises any one of the following polymers: polyethylene, polypropylene, polylactic acid, polyhydroxyalkanoate, polybutylene succinate, or a combination of said aforementioned polymers (Blumenstein: Para. 45, 63-65, any of these polymers may be selected as further evidenced by Spang in Para. 41).
Re: Claim 10, Blumenstein in view of Spang discloses the claimed invention including the entire base body (110) is manufactured from the recycled material polymers (Spang: Para. 41, any of these recycled material polymers may be used).
Re: Claim 13, Blumenstein discloses the claimed invention including the second end of the outlet duct is floating in relation to the outlet opening (Depicted in Claim 1).
Re: Claim 14, Blumenstein discloses the claimed invention including a base body (4) for use in a diffuser for a pressurized container according to claim 1 (please refer to the rejection of claim 1 above to cover these limitations).
Re: Claim 15, Blumenstein discloses the claimed invention including an outlet duct (5) for use in a diffuser for a pressurized container according to claim 1 (please refer to the rejection of claim 1 above to cover these limitations).
Re: Claim 16, Blumenstein discloses the claimed invention including using a diffuser for a pressurized container according to claim 1 for dispensing a food product, or a cosmetic, pharmaceutical or medical product (Para. 1, cosmetic).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein (US 2010/0147898 A1) and Spang, Jr. et al. (US 2020/0062489 A1 herein after Spang) as applied to claim 1 above, and further in view of Greiner-Perth et al. (US 2015/0014368 A1).
Re: Claim 11, Blumenstein discloses the claimed invention include the base body is provided with a connecting hole in the finger tab (30) in such a way that the outlet duct may be fastened to the base body except for a connecting hole. However, Greiner-Perth discloses a dispenser having base body is provided with a connecting hole in the finger tab (42) in such a way that the outlet duct may be fastened to the base body (Fig. 6a, Para. 56, finger tab with connecting hole).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a connecting hole as taught by Greiner-Perth since Grenier-Perth teaches of the equivalence of a connecting hole (Fig. 6a) and connecting tab (Fig. 11a) for their use in the dispensing art and the selection of any of these known equivalents to impart force on the outlet duct would be within the level-of ordinary skill in the art.
Re: Claim 12, Blumenstein discloses the claimed invention except for expressly stating the distance between the connecting feature and the outlet opening is less than 12. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a distance of less than 12mm since the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogata, Bodet, Coppus, Belau, Eberhardt, Mineau, Bayer, Knickerbocker, and Parr are cited disclosing dispensers with separate base bodies and outlet ducts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754